EXHIBIT 10.6

MORGAN STANLEY

2007 NOTIONAL LEVERAGED CO-INVESTMENT PLAN

Amended as of June 4, 2009

SECTION 1. Purpose. The Morgan Stanley 2007 Notional Leveraged Co-Investment
Plan (as may be amended from time to time, the “Plan”) has the purposes of:
(i) providing the opportunity to a select group of management and highly
compensated employees to enhance (A) the portion of any discretionary above base
compensation that would otherwise be awarded to them in the form of Morgan
Stanley equity compensation or other mandatory long-term incentive compensation
or (B) any retention, new hire or similar awards that would be granted to such
management and employees and (ii) facilitating the allocation of such
compensation to the notional investment opportunities afforded by the Plan.

SECTION 2. Definitions. As used in the Plan, unless determined otherwise by the
Firm and set forth in the applicable Award Certificate, the following terms
shall have the indicated meanings:

“Above Base Compensation” means any compensation other than base salary that the
Firm awards to an Eligible Person for a Fiscal Year, before reduction for any
applicable taxes. Nothing in the Plan shall obligate the Firm to award or pay
any Above Base Compensation to any person.

“Account” means the bookkeeping account that the Firm establishes and maintains
for a Participant pursuant to Section 6. An Account is established only for
purposes of tracking a Notional Plan Investment and not to segregate or identify
assets that may be used to make distributions or other payments under the Plan.

“Administration Fee” shall have the meaning set forth in Section 8(a).

“Administrator” means one or more officers of the Firm to whom the Committee, in
its sole discretion, delegates all or some of its authority and responsibilities
to administer the Plan. Such officers are authorized to sub-delegate some or all
of such authority and responsibilities to the Executive Compensation Department,
another committee of the Firm and/or one or more officers of the Firm, and any
person or persons to whom are sub-delegated all or some of such authority and
responsibilities is also, to the extent of such sub-delegation, the
“Administrator”. Only the Committee is authorized to make any decision or
amendment regarding the participation in the Plan or any interest in the Plan
held by any member of the Operating Committee of Morgan Stanley or any employee
who is an “executive officer” of Morgan Stanley under United States federal
securities laws.

 

- 1 -



--------------------------------------------------------------------------------

“Allocation” shall have the meaning set forth in Section 4(a).

“Allocation Form” shall have the meaning set forth in Section 4(a).

“Allocation Preference” shall have the meaning set forth in Section 4(a).

“Applicable Reduction Amount” shall have the meaning set forth in
Section 10(a)(i).

“Associated Employee Fund” means, with respect to any reference investment
underlying a Notional Plan Investment, a
co-investment or feeder fund that is available primarily to employees of the
Firm and is associated with such reference investment.

“Award Certificate”, with respect to any Participant, means a written document
(including in electronic form) for each Total Notional Investment that sets
forth the terms and conditions of such Participant’s participation in the Plan.
A Participant’s participation in the Plan shall be governed by the Plan, such
Participant’s Award Certificate or Certificates, as applicable, and, if and to
the extent applicable pursuant to Section 16(e), the International Supplement.

“Board” means the Board of Directors of Morgan Stanley.

“Cancellation Event”, with respect to any Plan Interest of any Participant,
shall have the meaning set forth in the applicable Award Certificate.
Cancellation Events in respect of any Plan Interest related to a Fiscal Year
Award shall be substantially similar to such events as set forth in the annual
year-end equity compensation awards granted to such Participant.

“Closed-End Distribution Date” means, with respect to any Plan Interest of any
Participant, any date, specified in the applicable Award Certificate, as a
Distribution Date for Proceeds with respect to Closed-End Investments.

“Closed-End Investment” means a Notional Plan Investment in a reference
investment that generally does not permit redemptions by investors but makes
distributions to investors from time to time following the sale, transfer or
other disposition of its investments.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board with the powers of the Committee under the
Plan, or any subcommittee appointed by such Committee.

“Descriptive Materials” means all brochures, letters, memoranda or other
documents from the Firm to a Participant regarding the Plan, including all
electronic-based materials.

 

- 2 -



--------------------------------------------------------------------------------

“Distribution Date” means,

(i) with respect to a Closed-End Investment, (A) the Earliest Distribution Date,
if applicable, (B) any Subsequent Closed-End Distribution Dates (including the
Final Distribution Date), if applicable, and (C) any other date specified as a
Closed-End Distribution Date in the Participant’s applicable Award Certificate;
and

(ii) with respect to an Open-End Investment, the Earliest Distribution Date and
any Subsequent Open-End Distribution Dates.

“Earliest Distribution Date” means, with respect to any Plan Interest, the date,
specified in the applicable Award Certificate, on which Proceeds in respect of
Notional Plan Investments shall commence being distributed to the applicable
Participant.

“Eligible Person” means a professional employee of the Firm who is determined by
the Committee to be eligible to participate in the Plan.

“Executive Compensation Department” means Morgan Stanley’s Executive
Compensation Department or any other department of Morgan Stanley that succeeds
to the functions of the Executive Compensation Department.

“Final Distribution Date” means, with respect to any Plan Interest of any
Participant, the date, specified in the applicable Award Certificate, on which
the Firm shall make its final distribution with respect to such Plan Interest to
such Participant in accordance with Section 10(a)(iii).

“Firm” means Morgan Stanley together with its subsidiaries and other affiliates.

“Fiscal Year” and “Fiscal Quarter” mean Morgan Stanley’s Fiscal Year and Morgan
Stanley’s Fiscal Quarter, respectively.

“Fiscal Year Award” means an allocation to the Plan of a Participant’s
compensation that would otherwise be mandatorily granted in the form of Morgan
Stanley equity compensation or other mandatory long-term incentive compensation
in respect of a Fiscal Year.

“International Supplement” shall have the meaning set forth in Section 16(e).

“Investment Committee” means a committee of two or more officers of the Firm to
whom the Administrator delegates the authority and responsibilities to select
Notional Plan Investments.

“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

 

- 3 -



--------------------------------------------------------------------------------

“Morgan Stanley” means Morgan Stanley, a Delaware corporation, or any successor
thereto.

“Morgan Stanley Applicable Rate” means, for any period, the rate at which
notional interest with respect to any Notional Advance (or any portion thereof)
shall accrue from the date that the Notional Advance (or portion thereof) is
deemed to be notionally invested until and to the extent such Notional Advance
(or portion thereof) is reduced by any Proceeds. Pursuant and subject to
Section 3(a)(v), the Firm reserves the right to revise the Morgan Stanley
Applicable Rate at any time and from time to time.

“Notional Advance” means, with respect to any Participant Allocation, the
notional amount, if any, that Morgan Stanley adds or will add to the Participant
Allocation for notional investment in Notional Plan Investments in accordance
with Section 5.

“Notional Plan Investment” means an investment designated by the Firm as a
reference investment for the benefit of the Plan. Reference investments
underlying Notional Plan Investments may include proprietary investment funds of
the Firm or “funds of funds” of the Firm that include investment funds sponsored
or offered by third parties. For the avoidance of doubt, a Participant’s
interest in any Notional Plan Investment shall be notional.

“Open-End Investment” means a Notional Plan Investment in a reference investment
that generally does not make distributions to its investors but permits
investors to redeem their interest in the fund from time to time.

“Participant” means an Eligible Person who participates in the Plan.

A “Participant Allocation” means, with respect to any Participant, (i) a Fiscal
Year Award, or (ii) a Special Award.

“Participant Applicable Rate” means, for any period, the rate at which notional
interest may accrue with respect to:

(i) Each Participant Allocation (or portion thereof), from, (A) in the case of a
Fiscal Year Award, the date on which the annual equity award for such Fiscal
Year is granted (or such other date specified in the applicable Award
Certificate) or (B) in the case of a Special Award, the grant date of such
Special Award, in each case until the Firm notionally allocates such Participant
Allocation (or portion thereof) to one or more Notional Plan Investments;

(ii) Each Participant Allocation, if the Firm determines that a Participant
Allocation shall not be notionally invested in Notional Plan Investments, from
the date on which the annual equity award for such Fiscal Year is granted (or,
in the case of a Special Award, the grant date of such Special Award) until the
applicable Earliest Distribution Date;

 

- 4 -



--------------------------------------------------------------------------------

(iii) The Proceeds relating to a Realization (or partial Realization) with
respect to a Closed-End Investment, from the date of such Realization until the
applicable Distribution Date, as further set forth in Section 10(a) and (b), as
applicable;

(iv) The Proceeds relating to a Realization (or partial Realization) with
respect to an Open-End Investment, from the date of such Realization until the
applicable Distribution Date, as further set forth in Section 10(c);

(v) The Proceeds relating to a Realization (or partial Realization) with respect
to a Notional Plan Investment, from the date of the applicable Distribution Date
to the actual date of distribution permitted by Section 11(a); and

(vi) Each Plan Termination Value, from the date of any termination of the Plan
until the distribution of such Plan Termination Value on the applicable
Distribution Date.

Pursuant and subject to Section 3(a)(v), the Firm reserves the right to revise
the Participant Applicable Rate at any time and from time to time.

“Plan” shall have the meaning set forth in Section 1.

“Plan Interest” means, with respect to any Participant Allocation, a
Participant’s Total Notional Investment (including any notional interest accrued
at the Participant Applicable Rate) minus the sum of such Participant’s
previously unreduced Notional Advances reflected in the Participant’s Account
with respect to such Participant Allocation (plus accrued and previously
unreduced notional interest thereon) and such Participant’s previously unreduced
Administration Fee.

“Plan Termination Value” means, with respect to any Plan Interest in connection
with the termination of this Plan, a Final Distribution Date, or a single
Closed-End Distribution Date, the fair value (as determined by the Firm) of such
vested Plan Interest (or portion thereof), if any (together with any notional
interest accrued thereon), on the effective date of such termination, or as of
such Final Distribution Date or single Closed-End Distribution Date, as
applicable.

“Proceeds” means, with respect to any Notional Plan Investment, (i) notional
gross cash proceeds, if any, that are Realized in respect of such Notional Plan
Investment at any time, plus (ii) if there is an Associated Employee Fund, an
additional amount equal to the difference between (A) the “carried interest”
that would be paid by third-party investors with respect to the reference
investment underlying such Notional Plan Investment, and (B) the “carried
interest” that would be paid by employee investors in an Associated Employee
Fund. For the avoidance of doubt, Proceeds shall be net of any fees or expenses
charged to Morgan Stanley by any reference investment that relates to a Notional
Investment.

 

- 5 -



--------------------------------------------------------------------------------

“Realization” or “Realize” means (i) with respect to a Closed-End Investment,
the receipt of a distribution by an investor, had such investor received such a
distribution from such Closed-End Investment; and (ii) with respect to an
Open-End Investment, the receipt of a distribution or redemption proceeds by an
investor, had such investor received such a distribution or effected such a
redemption from such Open-End Investment as of such Open-End Investment’s most
recent valuation date. For the avoidance of doubt, the re-investment of proceeds
by a Notional Plan Investment does not, itself, give rise to a Realization.

“Section 409A” means Section 409A of the Code, and the rules, regulations and
guidance thereunder (or any successor provisions thereto).

“Securities Act” means the United States Securities Act of 1933, as amended.

“Special Award” means a retention, new hire or similar award that is granted in
the form of a participation in the Plan.

“Subsequent Closed-End Distribution Date”, with respect to any Plan Interest,
means each date after the Earliest Distribution Date selected as a Distribution
Date for Proceeds relating to Closed-End Investments. Any such selection may be
made from a menu of possible dates specified by the Firm, in accordance with any
rules and procedures that the Firm establishes.

“Subsequent Open-End Distribution Date”, with respect to any Plan Interest,
means each date after the Earliest Distribution Date selected as a Distribution
Date for Proceeds relating to Open-End Investments. Any such selection may be
made from a menu of possible dates specified by the Firm, in accordance with any
rules and procedures that the Firm establishes.

“Total Compensation” means (i) base salary, commissions and annual bonus,
inclusive of the value of long-term incentive compensation, or what the Firm
designates as “total reward”; and (ii) for employees who are Investment
Representatives or Financial Advisors of the Global Wealth Management Group,
gross compensation, pre-deductions, inclusive of the value of long-term
incentive compensation, or what the Firm designates as “total reward”.

“Total Notional Investment” means, with respect to any Participant Allocation at
any time, the interest in the Plan that is attributable to such Participant
Allocation at such time and any related Notional Advance.

SECTION 3. Administration.

(a) The Committee shall administer the Plan. In addition to other express powers
and authorizations that the Plan confers on the Committee, the Committee shall
have full power and authority, subject to the express provisions of the Plan,
Legal Requirements and contractual provisions binding upon the Firm and any
internal policies and procedures of the Firm:

(i) to determine the terms and conditions of each Award Certificate;

 

- 6 -



--------------------------------------------------------------------------------

(ii) to determine the pool of Eligible Persons;

(iii) to construe and interpret the Plan, any Award Certificate, the
International Supplement or any summary of the foregoing (including any
Descriptive Materials);

(iv) to prescribe, amend, rescind or waive rules and procedures relating to the
Plan with respect to any and all Participants;

(v) to revise the Morgan Stanley Applicable Rate and the Participant Applicable
Rate;

(vi) to waive any provision of the Plan or one or more Award Certificates with
respect to any and all Participants;

(vii) to vary the terms and conditions of participation in the Plan to take
account of tax laws, securities laws and other regulatory requirements of
foreign jurisdictions; and

(viii) to make all other determinations necessary or advisable for the
administration of the Plan.

Except as expressly provided for in the Plan, the Committee’s determinations
under the Plan need not be uniform and may be made selectively among Eligible
Persons and Participants, whether or not such persons are similarly situated.
All determinations by the Committee or the Administrator pursuant to
Section 3(b), in administering, construing or interpreting the Plan shall be
final, binding and conclusive for all purposes and upon all persons.

(b) The Committee may, but need not, from time to time delegate such of its
responsibilities under the Plan as it deems appropriate to the Administrator;
provided, however, that the Administrator is not authorized to designate
Notional Plan Investments without the concurrence and authorization of the
Investment Committee. In connection with the performance of their
responsibilities under the Plan, the Committee, the Administrator and the
Investment Committee may consult with any third party they deem necessary or
advisable, including any outside consultant or advisor.

(c) Neither the Firm nor any member of the Board, the Committee, the Investment
Committee, the Administrator and their respective affiliates and employees shall
be liable in any manner whatsoever in connection with the administration,
construction or interpretation of the Plan, any Award Certificate or the
Descriptive Materials, except for any liability arising out of such person’s
willful misconduct. Under no circumstances shall any such person be liable for
any act or omission of any other person. In the performance of its, his or her

 

- 7 -



--------------------------------------------------------------------------------

functions with respect to the Plan, each such person shall be entitled to rely
upon information and advice furnished by the Firm’s officers, the Firm’s
accountants, the Firm’s counsel, the Firm’s tax advisors and any other person
the Committee deems necessary or advisable, and no such person shall be liable
for any action taken or not taken in reliance upon any such advice.

(d) Any discretionary authority or obligation pursuant to the Plan shall not be
applicable to the extent such discretionary authority or obligation is
prohibited by Section 409A, or would result in a Participant being required to
recognize income for United States federal income tax purposes prior to the
relevant Distribution Date or would result in a Participant incurring interest
or additional tax under Section 409A.

SECTION 4. Participant Allocation.

(a) In accordance with any rules and procedures that the Firm establishes, an
Eligible Person may be permitted to express a preference to allocate a portion
of the compensation other than base salary that would otherwise be granted in
the form of Morgan Stanley equity compensation or other mandatory long-term
incentive compensation in respect of such Fiscal Year to the Plan (an
“Allocation Preference”). Such Allocation Preference, which such Eligible Person
shall make by submitting a form, including in electronic form (an “Allocation
Form”), on or prior to a date specified on such Allocation Form, shall be
irrevocable by the Eligible Person on or after such date. The Firm, in its sole
and absolute discretion, reserves the right not to give effect to all or any
portion of such Allocation Preference during the one complete day after such
Allocation Preference is irrevocable to the Eligible Person. The Firm shall give
effect to such Eligible Person’s Allocation Preference in its entirety, subject
to (i) the eligibility criteria as determined by the Committee and (ii) any
adjustment thereto effected by the Firm in accordance with the immediately
preceding sentence, except to the extent not giving such effect is not
prohibited by Section 409A and would not result in such Eligible Person being
required to recognize income for United States federal income tax purposes prior
to the relevant Distribution Date or in an Eligible Person incurring interest or
additional tax under Section 409A. The Firm’s final allocation (“Allocation”) of
the non-cash component of such Eligible Person’s Above Base Compensation shall
not constitute a guarantee of Plan participation.

(b) The Firm shall issue to each Participant an Award Certificate setting forth
the terms and conditions of such Participant’s participation in the Plan.

(c) Each Participant Allocation shall accrue notional interest, (A) in the case
of a Fiscal Year Award, at the Participant Applicable Rate from the date that
the annual equity award for such Fiscal Year is granted (or such other date
specified in the applicable Award Certificate), in each case, unless the Firm
determines otherwise in accordance with any rules and procedures that the Firm
establishes or (B) in the case of a Special Award, the grant date of such
Special Award, in each case: (i) until the Firm notionally allocates such
Participant

 

- 8 -



--------------------------------------------------------------------------------

Allocation (or a portion thereof) to one or more Notional Plan Investments
pursuant to Section 7, or (ii) if the Firm does not notionally invest such
Participant Allocation (or a portion thereof) in one or more Notional Plan
Investments, until the Earliest Distribution Date, on which date the Firm shall
pay such Participant Allocation (or portion thereof) to such Participant.

(d) Participant Allocations are intended to be exempt from registration under
the Securities Act. By participating in the Plan, each Participant shall be
deemed to acknowledge, represent and warrant to and agree with Morgan Stanley,
and the Firm may require the Participant to affirmatively acknowledge, represent
and warrant to and agree with Morgan Stanley, as follows:

(i) The Participant received and carefully reviewed the Descriptive Materials,
and the Participant understands the information contained therein, the risks
associated with a Notional Plan Investment under the Plan and the conflicts that
the Plan may present for the Firm and agrees to be bound by the terms of the
Descriptive Materials;

(ii) The Participant had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of Morgan Stanley
concerning the Plan and all such questions were answered to the Participant’s
full satisfaction;

(iii) No oral or written representations were made to the Participant concerning
the Plan other than as stated in any Award Certificate and/or the Descriptive
Materials, and no oral or written information furnished to the Participant in
connection with the Plan was inconsistent with the information stated in the
Descriptive Materials;

(iv) The Participant has adequate means of providing for the Participant’s
current financial needs and contingencies, is able to bear the substantial
economic risks of the Plan for an indefinite period of time, has no need for
liquidity regarding the Participant’s assets placed in the Plan and, at the
present time, could afford a complete loss of such assets;

(v) The Participant has such knowledge and experience in financial, tax and
business matters so as to enable the Participant to utilize the information made
available to the Participant in connection with the Plan to evaluate the merits
and risks of the Plan and to make an informed decision with respect thereto;

(vi) The Participant is not relying on Morgan Stanley or any person or persons
acting on behalf of Morgan Stanley with respect to the tax and other economic
considerations of the Plan;

(vii) The Participant satisfies the eligibility requirements as determined by
the Committee;

 

- 9 -



--------------------------------------------------------------------------------

(viii) The Participant shall provide such information and execute and deliver
such documents as may reasonably be requested by the Firm in connection with the
Plan, including such information and documents as may reasonably be necessary to
comply with any and all laws to which the Firm is subject, and such additional
information as the Firm may deem appropriate with regard to the Participant’s
eligibility (including documentation relating to the Participant’s qualification
as an Accredited Investor); and

(ix) The Participant shall keep confidential all matters relating to the Plan
(including the terms of the Plan and any Award Certificate and the Descriptive
Materials), except to the extent such matters are publicly available (through no
fault of the Participant) or as otherwise required by Legal Requirements. The
Firm’s Code of Conduct regarding confidential and proprietary information shall
cover such matters.

SECTION 5. Notional Advance.

(a) In connection with the notional investment of any Participant Allocation (or
portion thereof) in a Notional Plan Investment, an amount equal to a multiple
(which may include zero) of such Participant Allocation (or portion thereof), as
determined in the discretion of the Firm, may be added to the Participant’s
Account for purposes of enhancing the leverage of the applicable Participant
Allocation in its notional investment in Notional Plan Investments. In
accordance with any rules and procedures that the Firm establishes, an Eligible
Person may be permitted to express a preference to receive a Notional Advance of
a specified amount with respect to any Participant Allocation.

(b) Each Notional Advance shall accrue notional interest at the Morgan Stanley
Applicable Rate (unless the Firm determines otherwise in accordance with any
rules and procedures that the Firm establishes) during the period that such
Notional Advance (or portion thereof) is deemed to be outstanding (i.e., from
the date that the Notional Advance (or portion thereof) is deemed to be
notionally invested until and to the extent such Notional Advance (or portion
thereof) is reduced by any Proceeds).

(c) Any Notional Advance shall be satisfied only through reductions to: (i) any
notional interest previously accrued at the Participant Applicable Rate, or
(ii) Proceeds in accordance with Section 10. No Participant shall be required to
make any direct or out-of-pocket payment to the Firm in connection with any
Notional Advance.

SECTION 6. Establishment of Accounts. The Firm shall establish an Account for
each Participant, to which it shall credit such Participant’s Participant
Allocations, any related Notional Advances, any notional interest accrued at the
Participant Applicable Rate and any notional interest accrued at the Morgan
Stanley Applicable Rate. Each Participant’s Account shall reflect such
Participant’s notional share of each Notional Plan Investment.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 7. Notional Plan Investments.

(a) The Firm shall designate Notional Plan Investments for the benefit of the
Plan, and shall establish a purchase price, for purposes of the Plan, equal to
the fair value (as the Firm shall determine) of such Notional Plan Investments
at the time of their designation. These Notional Plan Investments may differ for
Participant Allocations granted in different Fiscal Years and for Special
Awards. Participants shall participate in each Notional Plan Investment pro rata
based on their respective Total Notional Investments (unless the Firm determines
otherwise, in accordance with any rules and procedures that the Firm
establishes). Each Participant’s notional share of any Notional Plan Investment
shall be deemed to have been notionally funded, first, by such Participant’s
applicable Participant Allocation and, to the extent such Participant Allocation
has been fully notionally invested, the remaining Notional Plan Investment
amount shall be deemed to have been notionally funded by any Notional Advance
amount reflected in the Participant’s Account with respect to such Participant
Allocation (therefore, no notional interest shall begin to accrue until such
time as a Notional Plan Investment is deemed to be funded by such Notional
Advance (or portion thereof)).

(b) Notional Plan Investments in respect of any given Fiscal Year or any Special
Awards shall be indicated on the Executive Compensation Department website or
through other means that the Firm shall determine and communicate to
Participants from time to time. The Firm may provide a Participant with a
description of the related reference investments and their historical returns;
however, the Firm is not responsible for actions, statements or performance of
the Notional Plan Investments.

(c) The Firm may choose Notional Plan Investments based on a variety of factors,
which may include the Firm’s own business interests and its relations with such
reference investments or parties affiliated with such referenced funds. By
participating in the Plan, each Participant shall be deemed to acknowledge the
existence of actual and potential conflicts of interest with the Firm and waive
any claim with respect to the existence of any conflict of interest and the Firm
may require each Participant to affirmatively make such acknowledgment and
waiver.

(d) The performance of each Notional Plan Investment shall reflect all of the
fees and costs of the related reference investment, including placement agent
and brokerage fees, which such reference investment may pay to the Firm if the
Firm provides such services to it. The Firm may also act as the investment
advisor or provide other services to such reference investment and receive fees
for providing these services. Fees paid by any reference investment will reduce
the performance of such reference investment (and, accordingly, the performance
of the Notional Plan Investment) and, therefore, will reduce the amount of the
Firm’s distribution obligations to Participants under the Plan.

(e) Nothing in the Descriptive Materials shall be construed to confer on a
Participant the right to continue to have any particular Notional Plan
Investment available for purposes of measuring the value of the Participant’s
Total Notional Investment.

 

- 11 -



--------------------------------------------------------------------------------

(f) The value of a Participant’s Total Notional Investment is subject to risk at
all times based upon the performance of the Notional Plan Investments. If the
value of the Notional Plan Investments decreases in the future, then the value
of a Participant’s Total Notional Investment may be lower than a Participant’s
applicable Participant Allocation. Additionally, if the value of the Notional
Plan Investments decreases in the future and proves to be less than the sum of
the unreduced invested Notional Advance, accrued and unreduced notional
interest, accrued and unreduced Administration Fee and any Notional Advance
committed but not yet notionally invested, a Participant will not be entitled to
receive any of his or her applicable Participant Allocation with respect to such
Total Notional Investment. Although a Participant will not be an investor in any
reference investments underlying the Notional Plan Investments, a Participant’s
Total Notional Investment will be determined by referencing the gains and losses
attributable to the performance of such Notional Plan Investments. In effect,
the Firm is merely targeting the return and liquidity on such Notional Plan
Investments and to the extent that the Firm incurs any costs in connection
therewith or in connection with the administration of the Plan, it has the right
to adjust the return on a Participant’s Notional Plan Investments to reflect
these costs. Any distribution or other payment under the Plan is also subject to
the risks associated with the Participant’s status as an unsecured general
creditor of Morgan Stanley as described in Section 16(c).

SECTION 8. Fees.

(a) Unless otherwise determined by the Administrator the Firm shall reduce each
Participant’s Account by a notional administration fee (the “Administration
Fee”) in an amount that it determines is fair and appropriate. Any
Administration Fee shall apply to all Participants in the same manner and shall
be communicated to Participants in advance of any decision by Eligible Persons
to allocate their long-term incentive mix.

(b) The Administration Fee, which shall be applied against each Participant’s
Account balance, shall accrue periodically in arrears (but shall not accrue any
notional interest) and shall reduce the Participant’s share of Proceeds as
described in the distribution formula set forth below in Section 10.

(c) The Administration Fee shall be satisfied only through reductions to: (i) a
Participant’s notional interest previously accrued at the Participant Applicable
Rate, or (ii) a Participant’s share of any Proceeds in accordance with
Section 10. No Participant shall be required to make any direct or out-of-pocket
payment to the Firm in connection with a Total Notional Investment.

(d) The Administration Fees are separate from any fees applicable to the
Notional Plan Investments and the related reference investments which, without
limiting the generality of Section 7(d), are reflected in the net returns
credited to a Participant’s Account.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 9. Vesting.

(a) Terms and conditions relating to the vesting of a Participant’s Plan
Interest (including any consequences of a termination of such Participant’s
employment) shall be set forth in such Participant’s Award Certificate. Such
terms and conditions with respect to any Participant in respect of any Fiscal
Year Award shall be substantially similar to analogous terms and conditions set
forth in the annual year-end equity compensation awards granted to such
Participant in respect of such Fiscal Year.

(b) The Firm may accelerate the vesting of a Participant’s Plan Interest and
may, in its sole discretion, determine other circumstances under which a
Participant’s Plan Interest shall vest. Nothing in the Plan or in any Award
Certificate shall entitle a Participant to request or receive any distribution
or other payment upon the vesting of all or any portion of such Participant’s
Plan Interest.

(c) Even if a Participant holds a Plan Interest, whether or not fully vested, it
may be canceled without any consideration upon the occurrence of a Cancellation
Event prior to the Earliest Distribution Date. Upon such occurrence, the
Participant shall have no further interest in or entitlement under the Plan,
including no right or entitlement to any Participant Allocation.

SECTION 10. Distributions.

(a) Closed-End Investments – Multiple Distribution Dates. If a Participant’s
Award Certificate specifies multiple Closed-End Distribution Dates, this
Section 10(a) shall apply to such Participant’s applicable Total Notional
Investment:

(i) With respect to any Proceeds in respect of a Closed-End Investment on or
prior to the Earliest Distribution Date of a vested Plan Interest, the share of
such Proceeds attributable to the Total Notional Investment with respect to such
Plan Interest shall immediately be reduced by the sum of (A) the applicable,
previously unreduced invested Notional Advance (plus accrued and previously
unreduced notional interest thereon), (B) any applicable, accrued and previously
unreduced Administration Fee and (C) any committed but not yet notionally
invested Notional Advance (such sum, the “Applicable Reduction Amount”). Any
committed but not yet notionally invested Notional Advance will reduce the
applicable Proceeds as determined in the discretion of the Firm prior to the
date on which the Allocation Preferences become irrevocable and such Proceeds
may be withheld in escrow, accruing notional interest at the Participant
Applicable Rate. Any remaining Proceeds shall accrue notional interest at the
Participant Applicable Rate from the date of the Realization of such Proceeds
until such Earliest Distribution Date (unless

 

- 13 -



--------------------------------------------------------------------------------

the Firm determines otherwise in accordance with any rules and procedures that
the Firm establishes). The Applicable Reduction Amount shall reduce the portion
of subsequent Proceeds attributable to such remaining Total Notional Investment
(including, if applicable, Proceeds in respect of a Closed-End Investment
Realized after such Earliest Distribution Date and/or Proceeds in respect of an
Open-End Investment). Such remaining Proceeds shall be aggregated and
distributed to such Participant on the applicable Earliest Distribution Date.

(ii) With respect to any Proceeds in respect of a Closed-End Investment Realized
after the Earliest Distribution Date of a vested Plan Interest, but on or prior
to the Subsequent Closed-End Distribution Date of such Plan Interest, the share
of such Proceeds attributable to the remaining Total Notional Investment with
respect to such Plan Interest, to the extent of such Realizations, shall be
reduced and aggregated and distributed on such Subsequent Closed-End
Distribution Date in accordance with the method described in Section 10(a)(i).
The share of Proceeds attributable to the remaining Total Notional Investment
with respect to such Plan Interest in respect of a Closed-End Investment
Realized after such Subsequent Closed-End Distribution Date and on or prior to
the next Subsequent Closed-End Distribution Date shall be reduced and aggregated
and distributed on such next Subsequent Closed-End Distribution Date.

(iii) If the last Subsequent Closed-End Distribution Date of a vested Plan
Interest is such Plan Interest’s Final Distribution Date, then the Firm shall
distribute to each Participant an amount equal to the sum of (i) the share of
any undistributed Proceeds attributable to any remaining Total Notional
Investment with respect to such Plan Interest, subject to any reductions, and
(ii) such Plan Termination Value with respect to such Plan Interest that relates
to any then un-Realized Notional Plan Investments in accordance with the method
described in Section 10(a)(i) on such Final Distribution Date.

(b) Closed-End Investments – Single Distribution Date. If a Participant’s Award
Certificate specifies a single Closed-End Distribution Date, this Section 10(b)
shall apply to such Participant’s applicable Total Notional Investment:

(i) Proceeds in respect of any Closed-End Investment, if any, will be
distributed on or as soon as administratively practicable after the single
Closed-End Distribution Date (reduced by the Applicable Reduction Amount in
accordance with the method described in Section 10(a)(i)). In addition, Morgan
Stanley will distribute on such Closed-End Distribution Date any remaining Plan
Termination Value with respect to any then un-Realized Closed-End Investments
(these amounts shall be reduced by the Applicable Reduction Amount in accordance
with the method described in Section 10(a)(i)).

 

- 14 -



--------------------------------------------------------------------------------

(ii) With respect to Realizations which occur prior to the single Closed-End
Distribution Date, the Proceeds, if any, from such Realizations may be allocated
to a set of alternative notional investments within a Participant’s Account
until the Closed-End Distribution Date. Such an alternative notional investment
menu will be provided by the Firm and communicated to the Participant prior to
the Earliest Distribution Date.

(c) Open-End Investments.

(i) With respect to any Proceeds in respect of an Open-End Investment, a Plan
Interest’s previously designated percentage share thereof shall accrue notional
interest at the Participant Applicable Rate from the date of the Realization of
such Proceeds until the Earliest Distribution Date relating to such Plan
Interest. On such Earliest Distribution Date, (A) the previously designated
percentage share of such Proceeds relating to such Plan Interest (and any
accrued notional interest thereon) shall be reduced by the Applicable Reduction
Amount in accordance with the method described in Section 10(a)(i), and
(B) after such reduction, the previously designated percentage share of such
Proceeds relating to such Plan Interest, if any, shall be distributed to the
applicable Participant.

(ii) With respect to any Proceeds in respect of an Open-End Investment Realized
after the Earliest Distribution Date relating to a Plan Interest, but on or
prior to the next Subsequent Open-End Distribution Date relating to such Plan
Interest, the previously designated percentage share thereof with respect to
such Plan Interest shall accrue notional interest at the Participant Applicable
Rate from the date of the Realization relating to such Proceeds until such next
Subsequent Open-End Distribution Date. On such Subsequent Open-End Distribution
Date, (A) the previously designated percentage share of such Proceeds (and any
accrued notional interest thereon) relating to such Plan Interest will be
reduced by the Applicable Reduction Amount, in accordance with the method
described in Section 10(a)(i), and (B) after such reduction, such previously
designated percentage share of such Proceeds relating to such Plan Interest, if
any, will be distributed to the applicable Participant.

(iii) Until there are no more Subsequent Open-End Distribution Dates, with
respect to any Proceeds in respect of an Open-End Investment Realized after the
most recent Subsequent Open-End Distribution Date relating to a Plan Interest,
but on or prior to the next Subsequent Open-End Distribution Date relating to
such Plan Interest, the previously designated percentage share thereof relating
to such Plan Interest will accrue notional interest at the Participant
Applicable Rate from the date of the Realization relating to such Proceeds until
such next Subsequent Open-End Distribution Date. On such Subsequent Open-End
Distribution Date, (A) the previously designated percentage share of such
Proceeds

 

- 15 -



--------------------------------------------------------------------------------

(and any accrued notional interest thereon) relating to such Plan Interest will
be reduced by the Applicable Reduction Amount, in accordance with the method
described in Section 10(a)(i), and (B) after such reduction, the previously
designated percentage share of such Proceeds relating to such Plan Interest, if
any, will be distributed to the applicable Participant.

(d) Distributions in Connection with a Termination of Employment. Terms and
conditions relating to any distribution of a Participant’s vested Plan Interest
in connection with a termination of such Participant’s employment shall be set
forth in such Participant’s applicable Award Certificate. Such terms and
conditions with respect to any Fiscal Year Award shall be consistent with
analogous terms and conditions set forth in the annual year-end equity
compensation awards granted to such Participant in respect of such Fiscal Year.

(e) Distributions in Connection with a Plan Termination. Upon a termination of
the Plan, subject to any Cancellation Event, the Firm shall distribute to each
Participant on the applicable Distribution Date an amount equal to the sum of
such Participant’s Plan Termination Values (with notional interest accruing
thereon at the Participant Applicable Rate from the date of such termination
until the date of distribution) in accordance with the method described in
Section 10(a)(i). The Firm may not accelerate any such distribution except to
the extent that such acceleration is not prohibited by Section 409A and would
not cause the Participant to recognize income for United States federal income
tax purposes prior to the time of distribution or to incur interest or
additional tax under Section 409A.

SECTION 11. Distributions and Other Payments Generally.

(a) Whenever the Plan or a Participant’s Award Certificate designates a specific
date or event for payment or distribution of amounts under the Plan, such
payment or distribution will be considered to have been timely made, and neither
a Participant nor any of a Participant’s beneficiaries or estate shall have any
claim against the Firm for damages based on a delay in payment or distribution,
and the Firm shall have no liability to any Participant (or to any of a
Participant’s beneficiaries or estate) in respect of any such delay, as long as
payment or distribution is made by December 31 of the year in which occurs the
specified date or event or, if later, by the 15th day of the third calendar
month following such specified date or event. The Proceeds relating to a
Realization (or partial Realization) with respect to a Notional Plan Investment
(after the reduction of such Proceeds pursuant to Section 10) shall accrue
interest at the Participant Applicable Rate from the date of the applicable
Distribution Date to the actual date of distribution.

(b) The Firm shall not accelerate distributions or other payments under the
Plan, except to the extent accelerating distributions or other payments under
the Plan is not prohibited by Section 409A and would not cause an Eligible
Person to recognize income for United States federal income tax purposes prior
to the relevant Distribution Date or to incur interest or additional tax under
Section 409A.

 

- 16 -



--------------------------------------------------------------------------------

(c) With respect to Fiscal Year Awards in respect of Fiscal Year 2007 and prior
Fiscal Years, notwithstanding any provision of the Plan or any Award Certificate
to the contrary, if the Firm considers a Participant to be one of its “specified
employees” under Section 409A at the time of termination of such Participant’s
employment, any distribution or other payment of any deferred amounts that would
otherwise be due upon or as a result of such Participant’s termination of
employment, including, without limitation, pursuant to Section 11(d), will be
delayed for six months after the Participant’s termination of employment and
shall be made on the first business day following the date that is six months
after such termination of employment, except to the extent that earlier
distribution or payment is not prohibited by Section 409A and would not cause
the Participant to recognize income for United States federal income tax
purposes prior to the date of distribution or payment or to incur interest or
additional tax under Section 409A. With respect to Fiscal Year Awards in respect
of Fiscal Year 2008 and future Fiscal Years, terms and conditions relating to
the delay of any distribution or other payment to a Participant who the Firm
considers to be one of its “specified employees” under Section 409A shall be set
forth in such Participant’s applicable Award Certificate.

(d) With respect to Fiscal Year Awards in respect of Fiscal Year 2007 and prior
Fiscal Years, notwithstanding any provision of the Plan or any Award Certificate
to the contrary, distributions or other payments under the Plan shall be
deferred with respect to a Participant if, at the time scheduled for such
distribution or payment (whether on a Distribution Date or at some other time),
Morgan Stanley considers the Participant to be one of its executive officers and
the Participant’s compensation may not be fully deductible by virtue of
Section 162(m) of the Code. This deferral shall continue until the termination
of the Participant’s employment and, subject to Section 11(c), the Firm shall
make any distribution or other payment in respect of the Participant’s vested
Plan Interest on the date of the Participant’s termination of employment. With
respect to Fiscal Year Awards in respect of Fiscal Year 2008 and future Fiscal
Years, terms and conditions relating to the deferral of any distribution or
other payment to a Participant who the Firm considers to be one of its executive
officers shall be set forth in such Participant’s applicable Award Certificate.

(e) Unless otherwise set forth in the International Supplement, all
distributions or other payments under the Plan shall be made in United States
dollars or the Participant’s local currency.

(f) The Firm may, in its sole discretion and to the maximum extent permissible
under applicable Legal Requirements, withhold from or offset against any
distribution or other payment to which a Participant may be entitled under the
Plan an amount sufficient to satisfy (i) any taxes, assessments or other
governmental charges imposed on the property or income received by the
Participant pursuant to such distribution or payment and, (ii) exclusively in
the

 

- 17 -



--------------------------------------------------------------------------------

case of a distribution or payment that does not constitute a deferral of
compensation subject to Section 409A, any other obligation that the Participant
owes to the Firm. To the extent a Participant’s Plan Interest constitutes a
deferral of compensation subject to Section 409A, the Firm may not offset from
any distribution or payment in respect thereof any amounts that the Participant
owes to the Firm with respect to any such other obligation except to the extent
such offset is not prohibited by Section 409A and would not cause the
Participant to recognize income for United States federal income tax purposes
prior to the time of payment of the Award or to incur interest or additional tax
under Section 409A.

(g) To the extent that the Plan or any Award Certificate provides for full or
partial distribution or other payment of a Participant’s Plan Interest to be
made upon or as a result of the Participant’s termination of employment, the
Participant will be considered to have experienced a termination of employment
if, and only if, the Participant has experienced a separation of service with
the Participant’s employer for purposes of Section 409A.

SECTION 12. Transferability.

(a) No Participant may transfer (other than by will or by the laws of descent
and distribution), pledge, hypothecate or otherwise dispose of or encumber such
Participant’s Total Notional Investment.

(b) During a Participant’s lifetime, the Firm shall make any distribution or
other payment in respect of such Participant’s Plan Interest only to such
Participant. A Participant may designate in writing on a beneficiary designation
form, in accordance with procedures established by the Executive Compensation
Department, a beneficiary or beneficiaries (including the Participant’s estate)
to receive all or part of the amounts that the Firm may be obligated to pay or
distribute in respect of such Participant’s Plan Interest in the event of such
Participant’s death. A Participant may replace or revoke a designation of a
beneficiary at any time by filing a new beneficiary designation form.

SECTION 13. Withholding or Other Deductions. The Firm may withhold or otherwise
deduct from any amounts distributable or otherwise payable under the Plan any
such taxes or other amounts as may be required to be withheld or otherwise
deducted pursuant to applicable Legal Requirements.

SECTION 14. Special Awards. In the sole discretion of the Firm, an Eligible
Employee may be eligible to receive a Special Award. Upon the grant of such
Special Award, such Eligible Employee shall be treated as a Participant for all
purposes of the Plan. Notwithstanding anything to the contrary in the Plan,
terms and conditions relating to such Participant’s participation in the Plan
may differ from the analogous terms and conditions set forth in the Plan, in
which case such terms and conditions shall be set forth in such Participant’s
Award Certificate.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 15. Termination and Amendment.

(a) The Firm may terminate the Plan at any time in its sole discretion, subject
to Section 10(e).

(b) The Firm may also alter, amend or modify the Plan, any Award Certificate or
the International Supplement at any time in its sole discretion. These
amendments may include changes that the Firm considers necessary or advisable as
a result of changes in any, or the adoption or interpretation of any new, Legal
Requirement. The Firm may not amend or modify the Plan, any Award Certificate or
the International Supplement in a manner that would materially impair a
Participant’s participation in the Plan without the Participant’s consent;
provided, however, that the Firm may, without a Participant’s consent alter,
amend or modify the Plan, any Award Certificate or the International Supplement
in any manner that the Firm considers necessary or advisable to comply with any
Legal Requirement (including Section 409A) and to ensure that no Participant
would be required to recognize income for United States federal income tax
purposes prior to the relevant Distribution Date or would result in a
Participant incurring interest or additional tax under Section 409A. No such
action shall give rise to a claim of constructive termination on the part of
such Participant. Any amendment or waiver of a provision of the Plan, any Award
Certificate or the International Supplement (other than any amendment or waiver
applicable to all Participants, or similarly situated Participants, generally),
which amendment or waiver operates in a Participant’s favor or confers a benefit
on the Participant, must be in writing and signed by the Global Director of
Human Resources or the Chief Administrative Officer (or if such positions no
longer exist, by the holder of an equivalent position) to be effective. The Firm
shall notify Participants of any amendment to the Plan, any Award Certificate or
the International Supplement that is material, and shall notify affected
Participants of any amendment that affects such Participants’ rights.

SECTION 16. Miscellaneous.

(a) The headings of sections herein are included solely for the convenience of
reference and shall not affect the meaning of any of the provisions of the Plan.

(b) THE PLAN AND ALL RIGHTS UNDER THE PLAN (INCLUDING UNDER ANY AWARD
CERTIFICATE OR THE INTERNATIONAL SUPPLEMENT) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
CONFLICTS IN CHOICE OF LAW, RULE OR PRINCIPLE THAT MIGHT OTHERWISE REFER THE
INTERPRETATION OF THE PLAN OR ANY SUCH RIGHT TO THE SUBSTANTIVE LAW OF ANOTHER
JURISDICTION. FOLLOWING THE TIMELY AND PROPER EXHAUSTION OF APPLICABLE INTERNAL
CLAIMS AND APPEALS PROCEDURES, THE COURTS OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION OVER THE PLAN AND ANY DISPUTE ARISING IN CONNECTION WITH THE PLAN,
A PARTICIPANT’S PARTICIPATION IN THE PLAN OR RIGHTS UNDER THE PLAN.

 

- 19 -



--------------------------------------------------------------------------------

(c) Except as set forth in the International Supplement, neither the Plan, any
Award Certificate, the International Supplement nor the Descriptive Materials
shall create or be construed to create a trust with respect to the Plan nor
create or be construed to create a separate fund of any kind or a fiduciary
relationship between the Firm, a Participant or any other person nor create or
be construed to create a segregation by the Firm of assets to fund the Plan. To
the extent any Participant has a right to receive distributions or other
payments from the Firm pursuant to the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Firm.

(d) The Firm has no obligation to invest amounts corresponding to a
Participant’s Participant Allocation or Notional Advance and/or any Proceeds
with respect to Notional Plan Investments. If the Firm invests amounts
corresponding to a Participant’s Participant Allocation or Notional Advance in
any Notional Plan Investment, such investment shall not confer on such
Participant any right or interest in any such Notional Plan Investment. The
Participant shall have no ownership or other interest in any financial or other
instrument or arrangement that the Firm may acquire or enter into to hedge its
obligations under the Plan.

(e) A Participant’s participation in the Plan shall be conditioned on the Firm
making any filings and the Firm’s receipt of any consents or authorizations
required to comply with, or required to be obtained under, applicable Legal
Requirements. To the extent necessary to comply with the local Legal
Requirements of any jurisdiction in which the Firm implements the Plan, the Firm
may supplement the Plan and/or the Award Certificate with a supplement (the
“International Supplement”), which shall set forth certain terms and conditions
applicable to such implementation in such jurisdiction. If there is a conflict
between the provisions of the Plan and the provisions contained in the
International Supplement on an issue pertinent to such jurisdiction, then the
provisions of such International Supplement shall govern.

(f) Neither the Plan, any Award Certificate, the International Supplement, the
Descriptive Materials nor any interpretation, determination or other action
taken or omitted to be taken pursuant to the Plan shall be construed as
guaranteeing a Participant’s employment, a discretionary bonus or any particular
level of bonus, compensation or benefits, as giving a Participant any right to
continued employment, during any period, nor shall they be construed as giving a
Participant any right to be reemployed by the Firm following any termination of
employment. The Firm reserves the right not to make available any plan similar
to the Plan (in whole or in part), nor to permit any future participation after
Allocations are made with respect to Above Base Compensation in respect of any
given Fiscal Year or after a Special Award is granted.

 

- 20 -



--------------------------------------------------------------------------------

(g) If any provision of the Plan or any Award Certificate is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Participant, or would disqualify the Plan or such Award Certificate under any
Legal Requirement, such provision shall be construed or deemed amended to
conform to any such Legal Requirement, or if it cannot be construed or deemed
amended without materially altering the intent of the Plan or such Award
Certificate, then such provision shall be stricken as to such jurisdiction or as
to such Participant, and the remainder of the Plan or such Award Certificate
shall remain in full force and effect.

[END OF THE PLAN]

[REMAINDER OF PAGE LEFT BLANK]

 

- 21 -